DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 and 01/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Hayashi.
Tsai (US Pub. No. 2017/0045307 A1) discloses (see annotated Figure 1):

    PNG
    media_image1.png
    727
    553
    media_image1.png
    Greyscale

Regarding claim 1, a heat dissipation module (i.e. liquid cooling block; Figure 1, element 1), comprising a base (i.e. base plate; Figure 1, element 10), a cover (i.e. cover plate; Figure 1, element 11) and a plurality of heat dissipation fins (Figure 1, element 120), wherein: the cover (Figure 1, element 11) is disposed on the base (Figure 1, element 10) and forms an accommodation space (i.e. chamber; Figure 1, element 110) with the base (Figure 1, element 10); and the plurality of heat dissipation fins (Figure 1, 
Regarding claim 14, a cooling fluid (i.e. working fluid; page 2, paragraph 0017, line 1), wherein the cooling fluid (i.e. working fluid) flows (page 2, paragraph 0017, lines 1-2) through the first opening (Figure 1, element 111), the accommodation space (Figure 1, element 110) and the second opening (Figure 1, element 112), and flows between the plurality of heat dissipation fins (Figure 1, element 120).
Regarding claim 15, the plurality of heat dissipation fins (Figure 1, element 120) comprises a plurality of sheet-shaped fins (clearly illustrated in Figure 1).
Tsai teaches the salient features of the present invention as explained above except (claim 1) the distances between the plurality of heat dissipation fins and the first side wall in a first direction are different.
Hayashi (US Pub. No. 2011/0249444 A1) discloses the distances between the plurality of heat dissipation fins (Figure 2, elements 354, 355, 356 and 357) and the first side wall (i.e. elements 354, 355, 356 and 357 are part of the reflective electro-optical device [Figure 1, element 30] which is located inside the projector [Figure 1, element 1]) in a first direction are different (i.e. direction of elements 354, 355, 356 and 357 in relation to the casing of the projector [Figure 1, element 1]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the distances between the plurality .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Hayashi as applied to claim 1 above, and further in view of Lin et al.
Tsai (US Pub. No. 2017/0045307 A1) discloses the plurality of heat dissipation fins (Figure 1, element 120) extend parallel to each other in the accommodation space (i.e. chamber; Figure 1, element 110) in the first direction (clearly illustrated in Figure 1).
Tsai in combination with Hayashi (US Pub. No. 2011/0249444 A1) teaches the salient features of the present invention as explained above except a plurality of heat dissipation fins disposed at intervals in a second direction wherein the second direction is perpendicular to the first direction.
 Lin et al. (US Pub. No. 2010/0282444 A1) discloses a plurality of heat dissipation fins (Figure 3, elements 10 and 20) disposed at intervals in a second direction (i.e. direction of the second heat-dissipating fins [Figure 3, element 20]) wherein the second direction is perpendicular to the first direction (i.e. direction of the first heat-dissipating fins [Figure 3, element 10]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of heat dissipation fins disposed at intervals in a second direction wherein the second direction is perpendicular to the first direction as shown by Lin et al. in combination with Tsai and Hayashi’s .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Tsai.
Hayashi (US Pub. No. 2011/0249444 A1) discloses a projection apparatus (Figure 1, element 1), comprising a light source module (Figure 1, element 12), a light valve (Figure 1, element 31), a heat dissipation module (i.e. heat dissipation members [Figure 2, element 35] which are included in the reflective electro-optical device [element 35] illustrated in Figure 1 and 2) and a projection lens (Figure 1, element 19), wherein: the light source module (Figure 1, element 12) is used to provide an illumination beam (i.e. light beam emitted by element 12 in Figure 1); the light valve (Figure 1, element 31) is located on a transmission path of the illumination beam (i.e. light beam emitted by element 12 in Figure 1) and is used to convert the illumination beam into an image beam (i.e. image projected by element 1 on the screen [Figure 1, element S]); the heat dissipation module (Figure 2, element 35) is disposed adjacent to the light valve (Figure 2, element 31); wherein distances between the plurality of heat dissipation fins (Figure 2, elements 354, 355, 356 and 357) and one of the at least one side wall (i.e. elements 354, 355, 356 and 357 are part of the reflective electro-optical device [Figure 1, element 30] which is located inside the projector [Figure 1, element 1]) in a first direction are different (i.e. direction of elements 354, 355, 356 and 357 in relation to the casing of the projector [Figure 1, element 1]); and the projection lens 
Hayashi teaches the salient features of the present invention as explained above except a heat dissipation module comprising a base, a cover and a plurality of heat dissipation fins, wherein: the cover is disposed on the base and forms an accommodation space with the base; and the plurality of heat dissipation fins is disposed in the accommodation space, wherein the cover comprises a top, at least one side wall, a first opening and a second opening, the first opening and the second opening are disposed on the top, and the at least one side wall surrounds the top and is connected to the base; at least one side wall comprises a first side wall, a second side wall, a third side wall and a fourth side wall sequentially connected end to end, the first side wall and the third side wall are respectively located on opposite sides of the plurality of heat dissipation fins; wherein the accommodation space comprises a first buffer zone adjacent to the first opening, a second buffer zone adjacent to the second opening, and a heat exchange zone located between the first buffer zone and the second buffer zone, wherein the plurality of heat dissipation fins are distributed in the heat exchange zone.
Tsai (US Pub. No. 2017/0045307 A1) discloses a heat dissipation module (i.e. liquid cooling block; Figure 1, element 1), comprising a base (i.e. base plate; Figure 1, element 10), a cover (i.e. cover plate; Figure 1, element 11) and a plurality of heat dissipation fins (Figure 1, element 120), wherein: the cover (Figure 1, element 11) is disposed on the base (Figure 1, element 10) and forms an accommodation space (i.e. 
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Tsai.
Hayashi (US Pub. No. 2011/0249444 A1) teaches the salient features of the present invention as explained above except a heat dissipation module comprising a cooling fluid, the cooling fluid flows through the first opening, the accommodation space and the second opening, and flows between the plurality of heat dissipation fins.
Tsai (US Pub. No. 2017/0045307 A1) discloses a heat dissipation module (i.e. liquid cooling block; Figure 1, element 1) comprising a cooling fluid (i.e. working fluid; page 2, paragraph 0017, line 1), the cooling fluid (i.e. working fluid) flows (page 2, paragraph 0017, lines 1-2) through the first opening (Figure 1, element 111), the accommodation space (Figure 1, element 110) and the second opening (Figure 1, element 112), and flows between the plurality of heat dissipation fins (Figure 1, element 120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a heat dissipation module comprising a cooling fluid, the cooling fluid flows through the first opening, the .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Tsai.
Hayashi (US Pub. No. 2011/0249444 A1) teaches the salient features of the present invention as explained above except a circulation system, wherein the circulation system pumps the cooling fluid to flow from the first opening to the second opening.
Tsai (US Pub. No. 2017/0045307 A1) discloses (see annotated Figure 3) a circulation system (see heat dissipating structure illustrated in Figure 3), wherein the circulation system pumps (Figure 3, element 3) the cooling fluid (page 1, paragraph 0015, lines 6-15) to flow from the first opening (Figure 3, element 111) to the second opening (Figure 3, element 112).

    PNG
    media_image2.png
    486
    801
    media_image2.png
    Greyscale

.

Allowable Subject Matter
Claims 4-8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, Tsai (US Pub. No. 2017/0045307 A1) discloses a heat dissipation module (i.e. liquid cooling block; Figure 1, element 1), having an accommodation space (Figure 1, element 110).  However, Tsai and the prior art of record neither shows nor suggests a heat dissipation module wherein the first opening and the second opening are respectively disposed on the first side wall and the third side wall, the first buffer zone is surrounded by at least the first side wall and the plurality of heat dissipation fins, and the second buffer zone is surrounded by at least the plurality of heat dissipation fins and the third side wall.
Regarding claim 10, Tsai (US Pub. No. 2017/0045307 A1) discloses a heat dissipation module (i.e. liquid cooling block; Figure 1, element 1), having an accommodation space (Figure 1, element 110).  However, Tsai and the prior art of record neither shows nor suggests a heat dissipation module wherein the first opening and the second opening are disposed on the first side wall, the first buffer zone is surrounded by at least a portion of the first side wall, a portion of the second side wall and the plurality of heat dissipation fins, and the second buffer zone is surrounded by at least a portion of the first side wall, the plurality of heat dissipation fins and a portion of the fourth side wall, wherein the first opening is in communication with the first buffer zone.
Regarding claims 5-8 and 11-13, the claims are allowable based on their dependence from allowable claims 4 and 10 (respectively).

Response to Arguments
Applicant’s arguments filed on 01/04/2022 have been considered but are moot in view of new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US Pub. No. 2019/0364694 A1) discloses a liquid-cooling device, including a shell, wherein the shell includes a top plate, a bottom plate, a front plate, a rear plate and two opposite side plates, and form an accommodating space. At least 
Tsai (US Patent No. 10,111,362 B2) teaches a liquid-cooling heat dissipation device including: a flow guiding shell body formed with a first flow channel, a second flow channel and a third flow channel, wherein a heat dissipation space is defined by the above-mentioned three flow channels; a primary pipe disposed in the heat dissipation space and extended from the first flow channel towards the second flow channel, wherein the primary pipe is communicated with the first flow channel; a plurality of secondary pipes disposed in the heat dissipation space and extended from the primary pipe towards the third flow channel, wherein each of the secondary pipes is respectively communicated with the primary pipe and the third flow channel. Accordingly, advantages of lowering the flow resistance and increasing the heat dissipation performance can be achieved.
Casey (US Patent No. 10,062,826 B2) shows thermoelectric devices including one or more heat exchangers (e.g., coolant heat exchanger(s)) and one or more thermoelectric layers adjacent to the heat exchanger(s). An enclosure may surround the thermoelectric layer(s) and heat exchanger(s), providing a barrier from outside fluid (e.g., hot fluid flow). The enclosure may conduct heat between the outside surroundings and the thermoelectric layer(s). The heat exchanger(s) may be spaced from and 
Yoo et al. (US Pub. No. 2017/0097196 A1) discloses heat radiation devices comprising: a heating plate; and a heat radiating area portion which is provided in the heating plate and has heat radiation pins having angles different from each other. 
Wang et al. (US Pub. No. 2011/0103060 A1) teaches an illumination apparatus including an outer housing, a heat dissipation base, a plurality of heat dissipation fins, and a light source. The outer housing has a bottom wall with an air inlet and an opening. The heat dissipation base is connected to the bottom wall. The heat dissipation fins are connected to the heat dissipation base and the heat dissipation fins are substantially parallel to each other. Each of the heat dissipation fins has a concave and the concaves of the heat dissipation fins cooperatively form a groove. The orthographic projection area overlaps the air inlet. The light source is connected to the heat dissipation base and exposed through the opening. The illumination apparatus has a good heat dissipation efficiency.
Datta et al. (US Pub. No. 2011/0073292 A1) shows methods and apparatuses which achieve high heat transfer in a fluid cooling system, and which do so with a small pressure drop across the system. The present invention teaches the use of wall features on the fins of a heat exchanger to cool fluid in a fluid cooling system. The present invention also discloses high aspect ratio, high surface area structures 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/07/2022